Hon. Artle      Stephens,   page 2


      vouchera     for a period      taught before
      receipt     of certlflcate?

            ‘C. .Asaumlng that under Article   2882 of
      the' Revised Statutes of Texas that the contract
      between the local school board and teaoher was
      for the. reasons herelnbefore  mentioned -void,
      then would the School board be authorized     to
      make payment of any reasonable   amount to
      compensate such teacher for services    actually
      performed9”
           Additional    fasts ap&arlng      in the letter    show
that the teaaher ln question had sufficient         eahool credits
to entitle  him to a high sohool &rtifloate         except that
he had not taken two required aourses In government.              &ate
in the month of August he scoured the position           to. teaoh
provided ha oould secure a oertlflaate         and tbereupbn signed
up for the government cotirses in :Texaa Tech and turned In
his work to the instructor        prior to the opening of the
sehool year, but it was not aoaepted acl satlsfaotqry            by the
instructor  ln oharga.      Further delay was ocoaaioned by the
fact that the Instructor       took a leave of .absence from Texas
Tech and the work submitted by the teacher was not’ aooepted
and the teacherIe    certlfloate.     issued by the Department of
Eduoatlon until about February 1, 1940.
          Please accept &r thanks for the brief                 which
you have submitted with your letter of request.
             Artlole    2882, .R.C.S.,    1925,   reads   as follows:
            “The oounty superintendent      shall keep a
     record of all oertlflcates        held by persone
     teaching In the publla schools of the oommon
     school dietriots      and of the independent school
     dletrlcts     of his oounty. .Any person who de-
     sires to teach in a pub110 free school of a
     common school district       shall present his oertl-
     floate    for record,   before the approval of his
     ~contract.     Any person who desires    to teach In
     the pub110 schools of an lndppendent school
     district     ehall preeent his certificate.    to the
     oounty euperlntendent       for record before hle
.   .




        Hon. Artle   Stephens,   page 3



             contract with the board of trustees of the ln-
             dependent aohool district     shall become valid.
             p tea&W or e.uDerlntendent who does not hold
             3 valid certlfloate    shall not be Dald for teach-
              inn or work done before the nrantlnn of a valid
              aertlfioate.  eXOeDt for teaohlruz ln such branches
              aa are exemDted under the tellne of this law,”
             -(Underscoring  oura).       :
                  From your letter  of requeet it does not appear
        that the teacher In question waa teaching In such ex-
        empted branches a8 are referred   to In this article.
                     Article   291, P.C.,   1925,   reads ae follows:

                    “Any oounty or olty superintendent   or
               school trustee who approves any teaoher's
               oontract or vouoher until the person haa
               presented a valid certlfioate    ahall be fined
               not lese than twenty-five    nor more than one
               hundred dollars.”
                    Thls department ruled in an oplnlon, addressed
         to the Ron. L. A. Woode, dated Oat. 18, 1935, Letter
         Book 367, p. 917, that a teaoher’e   oontraot entered Into
         under’ facts similar to those set .out above was void.
                  In Richards v. RlohardsoQ,         .(T. C.A.,   1914) 168 9 .W.
         50, the court‘ stated:
                     ‘That statute .enjoina a duty upon the
               teaoher and afflxea   a penalty for failure  to
               perform the duty.    That penalty la that, un-
               less he has a valid oertlflcate,   he ahall
               not be paid out of free school funda. . .
                    .‘”. . . Appellant,  at the time that be
               entered into the contract with the trusteea,
               had no euoh oertlfloate     and In fact had no
               valid aertlflcate     for any grade.   He.may, 88
               he claipla, have been entitled     to such certlr
               flcate,    but he had not obtained It.    The oertl-
               flcate    granded by the county superintendent    waB
                                                                   .   . .




Hon. Artie    Stephens,   page 4




     null and void, and the contract         founqed
     upon it was null and void.
          .*Not only’does    the law provide that
     no teacher who haa not a .valid certificate
     shall receive     tltly'.Qfthe.fnz?a eohool fund,
     but It la made a mlademeanor for any board
     of trustee8 to approve any oontract until
     the person hae presented        a ‘valid oertlfloate.
     g$le      1512 (Pen. Code).Rev.        Criminal State.
              A contract made in violation        of law
     would be absolutely      void.    W.&Telegraph      Co.
     v. Partlow, 30 Tell. .Clv.‘.App. 599, 7l S.W,
     586; Iioemer v. Sheldon Srrhool Dlatrlot,          4
N.D. 197, 59 N.W. 1035r 25 SALA. ,383,50
     Am. .St. .Rep. 639; :Ryan v. -Dakota Co. .Dlfit.
     27 Mlnn. 433, 8 N.W. 146s Xlmball v. .Sahool
     Dist.,   23 wash. 520, 63 Pao. 213. Schafer
     v. Johna, 23 N.D. 593, 137 N.W. 481, 42.L.B.A.
     (N..S,) 412; Flanary v. Barr@tt, 146 Ky. .7l2,
     143 S.W. 38 Ann. caa. 1913C, 370.
             *. . .

           ‘Appellant has not performed any aervloes
       for the money he eeeka to oolleot,   but; on
       the other hand, he has reoelved .)llO. of the
     .free school money to which he was not entitled.
      Railway v. Randolph, 24 Tex. >317.
           *The o&glnal      oontraot was .vold, beoauee
     repugnant to the statute,        and it oould not
     have been ratified       and oertalnly      cannot be
     vitalized    by obtalning,a     oertlflcate     and en-
     deavoring to have It read a8 though of date
     anterior    to the execution     of the oontraot.       It
     would not matter how competent and well fitted
     he was to teach, nor that he may have been en-
     titled    to a flat-class      oertifioate;     he did
     not have It when he entered Into the oontraot;
     and that Instrument, being null and void In
     ita lnoeptlon,      oould not be vitalized        and purl-
     fled by any subsequent events,           but it ‘ia so
.   . .



          Hon. Artle       Stephens     - page 5



                ;;gzt;$y         and lneffeotu81       that nothing   can
                            .'
                      "The statute provides for the employment
                of teaohere who have valid oertlfloatae,          and
                It 16 made a crime for a board of trusteea.to
                employ one who haa not a valid certificate,
                and the statute does not say that the trustees
                can employ a pewon to teaoh who la entitled
                to a oertlfloate,     nor one who may obtain a
                certlfloate     at some future time.      The teacher
                must exhibit     to the trustees    a valid oerti-
                floate,     and, aa said by Juatloe Nell1 1n.W.U.
                Telegraph Co. v. Partlow; herein cltedz            ‘A
                contra& without suoh a oartlrlcate          . . . would
                unquestionably     be void.'    See, aleo, .Qoose..'
                RI!?& Bank ir. Sohool Township, 1 N.D. 26, 44 N.W.
1002, 26 Am. 3% Rep. 6053 Bryan v. School Diet.
                111 Mlch. 67, 69 N.W. 74; MoCloakey v. School
                Dlst.,    134.Mioh. 235, 95 &W; 18."
                     The statute before the co&z In that oase required
          that a valid oertlflca$e     be held and exhlblted       before the
          local board of trustees     could enter Into the aontraot.          The
          present statute raqulras that a valid certlPIaate            be held
          and  filed with the oount;JI.superintendent       before he,shall
          approve the teaoher'a     aontract.    The approval of 'the '.
          oounty school superintendent       la essential    to the validity
          of a teaoher'e    oontraot made wlth the trua.teea, a common
          ~achool district.    Xl11 vs. 'Smlthvllle     Ind. School I&3t;.:!
          239 3.~. 987.
                      A. It la our opinion that the te,acher*a
                contract entered Into and approved-under    the
                faota presented is void and conwenaatlon may
                not be paid thereunder to the person holding
                euch void oontraot.
                     B. The county school superintendent       is: .'
                not authorized     to approve vauoh&a Issued to
                a person as oinqpeneatlon for teaching In a
                ciommonschool district      for a period during
                which euoh teaoher did not hold a'valld
                teacher's    oert%rlcate,   alnoe such approval le
                apeolflcally     p*hlbited    by law.
                       C.        A pereon   teaching    In a ooupon school
                                                                       . .. .



    ,Hon.. &tie   .s tephene   - page 6




           district     wlthout first      having obtained    a
           valid teacher’s       aertlflaate     may not be
           paid a reasonable       amottjit ‘Par aervl&M aq$u:
           ally parformed out oP the @blic            achoQ1
           Pun& of thie state,          for ‘the period. dursng
           wh$oh such       teaaher did not hold a valid
           oertlflcate;      A$tloZe 2882, R.C,S.,       1925,.
           epeolPloally      @royld&g      that the. teacher. %a11
.          not be paid for t&aching or worgdone “b$P&% :
           the granting of a val~d,oertlPlca,te.JW
                                    _
               This. Qp$.ni& d,oe@.E?Qt:aPpl;p tQ teach
     branches -exempted .urM#r th$ car@    qi Art$?i(i
    .19255; and: klated  a$Btutqe;.            ”

                                       ~oui-8 vei-y : truly
                                           .’
                                    ATpoRNEy.qaa@         OF. TEjtAs

                                    .& a/ .C,eoil ; C, Canqqaok
                                                    ‘+3e,+itant
    .CCC:ob

    IIPW qpr‘-li, 1+0.
    w..“.&:J!?oore
    F&r~rs~~~~.l~tant    Attbrney